PER CURIAM.
In this workers’ compensation case, the employer/carrier appeal an order awarding temporary partial and wage-loss benefits to claimant.
Claimant suffered a compensable accident and was subsequently able to return to work as a coffee shop waitress, but was unable to resume her second job as a banquet waitress because she was unable to lift the heavier banquet trays with her injured hand. Claimant was awarded wage-loss benefits for the loss of wages due to her inability to return to work as a banquet waitress. We affirm this award of benefits by the deputy commissioner with one correction. Contrary to his own findings, the deputy commissioner awarded wage-loss benefits for time lost at the coffee shop. Because the deputy commissioner found the claimant’s injury, subsequent to the date of release to return to work, did not affect her wage-earning capacity as a coffee shop waitress, after being reemployed as such, the wage-loss benefits must be adjusted to reflect losses due to the com-pensable injury only and not other unrelated conditions such as asthma and nerves. The benefits paid for the period including July 5 through 11, 1981 must be adjusted to properly reflect the benefits due .from the compensable injury alone.
The order is affirmed as modified but remanded for the recomputation prescribed herein.
BOOTH, SMITH and THOMPSON, JJ., concur.